UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: May 3, 2017 (Date of earliest event reported) The Eastern Company (Exact name of Registrant as specified in its charter) Connecticut 0-599 06-0330020 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) identification No.) 112 Bridge Street, Naugatuck, Connecticut (Address of principal executive offices) (Zip Code) (203) 729-2255 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2) [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4( c) under the Exchange Act (17 CFR 240.13e-4( c)) Section 5 – Corporate Government and Management ITEM 5.07 - Submission of Matters to a Vote of Security Holders On May 3, 2017, The Eastern Company held its annual meeting of shareholders. The results of the vote at the meeting were as follows: FOR WITHHELD 1) Election of John W. Everets as a director for a one-year term expiring in the year 2018: FOR WITHHELD Election of August M. Vlakas a director for a one-year term expiring in the year 2018: FOR AGAINST ABSTAIN 2) Non-binding advisory vote to approve the named executive officers compensation. FOR Every 1 yr FOR Every 2 yrs FOR Every 3 yrs ABSTAIN 3) Non-binding advisory vote for frequency of presenting future advisory votes to approve the compensation of the named executive officers. FOR AGAINST ABSTAIN 4) Ratification of appointment of Fiondella, Milone & LaSaracina LLP as independent registered public accounting firm: Based on the results of Item 3, the Company’s Board of Directors has determined that they will include a non-binding advisory vote for its named executive officers compensation every year in its proxy materials, until the next required non-binding advisory vote on frequency which will be held in 2023. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, The Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. The Eastern Company Date:May 4, 2017 By:/s/John L. Sullivan III John L. Sullivan III Vice President and Chief Financial Officer
